DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits and is responsive to the papers filed on 1/29/2020.  Claims 1-20 are currently pending.

Information Disclosure Statement
1.	The Information Disclosure Statement (IDS) has not been considered by the examiner because it has not been filed.

	
Drawings
2.	The drawings that were filed on 1/29/2020 have been considered by the examiner.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-6, 10-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Prokhorov (US 20160221573 A1) in view of Mochizuki (US 20210188098 A1).
7.	Regarding Claim 1, Prokhorov teaches a method of determining collision potential for a vehicle, the method comprising (Prokhorov: [0002] "Such vehicles include sensors that are configured to detect information about the surrounding environment [determining collision potential], including the presence of objects in the environment. The computing systems are configured to process the detected information to determine how to navigate and/or maneuver the vehicle through the surrounding environment."): 
Identifying, using a processor, a… intersection that the vehicle is approaching (Prokhorov: [0035] and [0113] "For instance, if a vehicle is approaching an intersection and a right turn is planned onto another street, then one information critical area would be at least a portion of the other street that is located to the left of the intersection."  Also, "The current travel path of the vehicle 100 can include traveling forward on the first road 305 and passing through the intersection 325 [approaching intersection]. The vehicle 100 can be approaching the intersection 325 while traveling in the first direction 316. As it approaches the intersection 325, the current travel lane of the vehicle 100 can be travel lane 306.");
Prokhorov: [0086] and [0100] "According to arrangements herein, the vehicle 100 (or one or more elements thereof) can be configured to determine an occupant viewable area of the external environment, a sensor detection area of the sensor system 125 and/or the camera system 127, and/or identify an information critical area along a current travel route [traverse path] of the vehicle 100 that is related to a future planned driving maneuver."  Also, "The future planned driving maneuver [intention of the driver] can be any type of driving maneuver. For instance, the future planned driving maneuver can be passing through an intersection, a right turn, a left turn, or even negotiating a roundabout [traverse path].");
Identifying an obstructed portion of a relevant area for the… path of the vehicle through the… intersection, wherein an object travelling within the relevant area will intersect with the… path of the vehicle and one or more sensors of the vehicle are blocked from detections in the obstructed portion of the relevant area (Prokhorov: [0088], [00114], and [0116] "In one or more arrangements, it can be determined whether at least a portion of an information critical area [relevant area] is located outside of a determined occupant viewable area as well as a determined sensor detection area due to the presence of the detected obstructing object [identifying obstructed portion of relevant area for path]."  Also, "The information critical area can be related to a future planned driving maneuver of the vehicle 100. In this example, the future planned driving maneuver can be driving forward through the intersection 325 in the first direction 316 on the first road 305. As a result, one information critical area can include an area 350 of the travel lane 312 located to the left (in FIGS. 3A and 3B) of the intersection 325, since any vehicles traveling in this area 350 would be of concern to the vehicle 100 [object traveling within relevant area, intersects with path of vehicle] as it proceeds through the intersection 325 on the first road 306."  Also, "The vehicle 100 can determine a sensor detection area 370. The sensor detection area 370 can be affected due to the presence of one or more obstructing objects (e.g. the truck 330) [sensors are blocked from detections in obstructed portion]. In such case, the sensor detection area 370 may not be as large as it would otherwise be in the absence of the truck 330.");
And providing an alert or implementing actions based on the obstructed portion of the relevant area (Prokhorov: [0087] "In one or more arrangements, an action can be taken in response to determining that one or more detected objects in the external environment are located outside of a determined occupant viewable area [based on obstructed portion of relevant area]. For instance, the action can be presenting an alert within the vehicle 100 [providing an alert]. Alternatively, or in addition, the action can be causing a current driving maneuver of the vehicle 100 to be modified.").
Prokhorov fails to explicitly teach identifying, using a processor, a specific intersection that the vehicle is approaching; determining, using the processor, an intention of a driver of the vehicle to traverse a specific path through the specific intersection.
However, in the same field of endeavor, Mochizuki teaches identifying, using a processor, a specific intersection that the vehicle is approaching; determining, using the processor, an intention of a driver of the vehicle to traverse a specific path through the specific intersection (Mochizuki: [0006], [0067], and [0077] "In one aspect, the invention provides a method of operating a motor vehicle, comprising the steps of... determining a threat level [determining collision potential] according to the identified intersection; and controlling a collision warning system of the motor vehicle according to the threat level." Also, "In this case, a driver of motor vehicle 500 intends to turn left [intention of driver], as indicated by left turning indicator 502. Once the collision warning system receives an indication that the driver intends to turn left [specific path], the collision warning system may determine a set of potential intersections from the available intersection information."  Also, "Once a set of possible intersections has been determined, the collision warning system can proceed to identify one intersection from the set of potential intersections [identify a specific intersection] that corresponds to the intersection where the driver intends to turn [specific path through intersection].).
Prokhorov and Mochizuki are considered to be analogous to the claim invention because they are in the same field of mitigating risk of autonomous vehicles.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Prokhorov to incorporate the teachings of Mochizuki to identify a specific path and specific intersection of a vehicle because it provides the benefit of mitigating risk along the route the vehicle is traveling, which increases the safety of the vehicle, driver, and passengers. 
8.	Regarding Claim 2, Prokhorov and Mochizuki remains as applied above in Claim 1, and further, Mochizuki teaches determining the relevant area for a plurality of paths through a plurality of intersections, wherein the plurality of paths through the plurality of intersections include the specific path through the specific intersection (Mochizuki: [0060], [0065], and [0117] "In some embodiments, each node representing the location of an intersection, may be further associated with exit information that indicates possible directions for exiting the intersection [determine plurality of paths for plurality of intersections]. For example, in the current embodiment, second node 344, which represents the location of second intersection 304, may be further associated with exit information.”  Also, "In order to increase the effectiveness of a collision warning system, a motor vehicle can include provisions for identifying an intersection where a driver intends to turn. In some cases, a collision warning system can identify a set of potential intersections where a driver could possibly turn. Furthermore, a collision warning system can select an identified intersection from the set of potential intersections according to various operating parameters of the motor vehicle [specific path through specific intersection]."  Also, "During step 1812, ECU 120 may determine if there is an obstruction between the motor vehicle and the remote vehicle in the oncoming traffic lane [determine relevant area for path]. If there is no obstruction, ECU 120 may proceed to step 1806. Otherwise, ECU 120 may proceed to step 1814. During step 1814, ECU 120 may put the collision warning system in the enhanced alert mode, since there is a greater threat for collision in this situation.").  
9.	Regarding Claim 3, Prokhorov and Mochizuki remains as applied above in Claim 2, and further, Mochizuki teaches the identifying the specific intersection that the vehicle is approaching includes obtaining a location of the vehicle and referencing the location of the vehicle on a map that identifies the plurality of intersections (Mochizuki: [0032] and [0034] "In one embodiment, collision warning system 100 can be associated with navigation system 129. Generally, navigation system 129 can be any type of navigation system known in the art that is capable of using GPS based information to indicate a location for a vehicle [obtain location of vehicle] and/or to plot routes for a driver."  Also, "Using map database 111, additional road level information can be provided to a collision warning system for purposes of determining the locations of various roadway features such as intersection locations [referencing location of vehicle on a map, identify intersections].").  
10.	Regarding Claim 4, Prokhorov and Mochizuki remains as applied above in Claim 1, and further, Prokhorov teaches the determining the intention of the driver of the vehicle includes obtaining a button or turn signal input of the driver (Prokhorov: [0077] "For instance, the signaling system 175 can provide information regarding the vehicle's presence, position, size, direction of travel, and/or the driver's intentions regarding direction and speed of travel [determine intention of driver]. For instance, the signaling system 175 can include headlights, taillights, brake lights, hazard lights and turn signal lights [turn signal input].").  
11.	Regarding Claim 5, Prokhorov and Mochizuki remains as applied above in Claim 1, and further, Prokhorov teaches the determining the intention of the driver of the vehicle includes obtaining a location of the vehicle relative to routing information being provided to the driver (Prokhorov: [0078] "The vehicle 100 can include a navigation system 180. The navigation system 180 can include one or more mechanisms, devices, elements, components, systems, applications and/or combinations thereof, now known or later developed, configured to determine the geographic location of the vehicle 100 [obtaining location of vehicle] and/or to determine a travel route for the vehicle 100 [for intention of driver].").  
12.	Regarding Claim 6, Prokhorov and Mochizuki remains as applied above in Claim 1, and further, Prokhorov teaches continuously updating the obstructed portion of the relevant area using the detections of the one or more sensors (Prokhorov: [0090] and [0104] "In some arrangements, the identifying of the information critical area can be performed continuously or at any suitable interval."  Also, "As an example, responsive to determining that the detected obstructing object is moving unfavorably relative to the future planned driving maneuver of the vehicle 100, the implementation of the future planned driving can be delayed until the information critical area is located within at least one of the occupant viewable area and/or the sensor detection area [updating obstructed portion of relevant area]. For instance, the vehicle 100 can wait to implement the future planned driving until the obstructing object has moved a sufficient distance such that information critical area becomes located within at least one of the occupant viewable area and/or the sensor detection area [using detection of sensors].").  
13.	Regarding Claim 10, Prokhorov and Mochizuki remains as applied above in Claim 1, and further, Prokhorov teaches the implementing the actions includes automatic braking (Prokhorov: [0084] and [0087] "The processor 110 and/or the autonomous driving module 120 can cause the vehicle 100 to accelerate (e.g., by increasing the supply of fuel provided to the engine), decelerate (e.g., by decreasing the supply of fuel to the engine and/or by applying brakes) and/or change direction (e.g., by turning the front two wheels). As used herein, “cause” or “causing” means to make, force, compel, direct, command, instruct, and/or enable an event or action to occur or at least be in a state where such event or action may occur, either in a direct or indirect manner.”  Also, "Alternatively or in addition, the action [alert/action] can be causing a current driving maneuver of the vehicle 100 to be modified [autonomous command including autonomous braking].").  
14.	Regarding Claim 11, Prokhorov teaches a system to determine collision potential for a vehicle, the system comprising: one or more sensors of the vehicle configured to detect areas outside the vehicle (Prokhorov: [0002] "Such vehicles include sensors that are configured to detect information about the surrounding environment [determining collision potential, using sensors], including the presence of objects in the environment. The computing systems are configured to process the detected information to determine how to navigate and/or maneuver the vehicle through the surrounding environment."): 
And a processor configured to identify a… intersection that the vehicle is approaching (Prokhorov: [0035] and [0113] "For instance, if a vehicle is approaching an intersection and a right turn is planned onto another street, then one information critical area would be at least a portion of the other street that is located to the left of the intersection."  Also, "The current travel path of the vehicle 100 can include traveling forward on the first road 305 and passing through the intersection 325 [approaching intersection]. The vehicle 100 can be approaching the intersection 325 while traveling in the first direction 316. As it approaches the intersection 325, the current travel lane of the vehicle 100 can be travel lane 306."),
to determine an intention of a driver of the vehicle to traverse a… path through the… intersection (Prokhorov: [0086] and [0100] "According to arrangements herein, the vehicle 100 (or one or more elements thereof) can be configured to determine an occupant viewable area of the external environment, a sensor detection area of the sensor system 125 and/or the camera system 127, and/or identify an information critical area along a current travel route [traverse path] of the vehicle 100 that is related to a future planned driving maneuver."  Also, "The future planned driving maneuver [intention of the driver] can be any type of driving maneuver. For instance, the future planned driving maneuver can be passing through an intersection, a right turn, a left turn, or even negotiating a roundabout [traverse path]."),
To identify an obstructed portion of a relevant area for the… path of the vehicle through the… intersection, wherein an object travelling within the relevant area will intersect with the… path of the vehicle and one or more sensors of the vehicle are blocked from detections in the 13obstructed portion of the relevant area (Prokhorov: [0088], [00114], and [0116] "In one or more arrangements, it can be determined whether at least a portion of an information critical area [relevant area] is located outside of a determined occupant viewable area as well as a determined sensor detection area due to the presence of the detected obstructing object [identifying obstructed portion of relevant area for path]."  Also, "The information critical area can be related to a future planned driving maneuver of the vehicle 100. In this example, the future planned driving maneuver can be driving forward through the intersection 325 in the first direction 316 on the first road 305. As a result, one information critical area can include an area 350 of the travel lane 312 located to the left (in FIGS. 3A and 3B) of the intersection 325, since any vehicles traveling in this area 350 would be of concern to the vehicle 100 [object traveling within relevant area, intersects with path of vehicle] as it proceeds through the intersection 325 on the first road 306."  Also, "The vehicle 100 can determine a sensor detection area 370. The sensor detection area 370 can be affected due to the presence of one or more obstructing objects (e.g. the truck 330) [sensors are blocked from detections in obstructed portion]. In such case, the sensor detection area 370 may not be as large as it would otherwise be in the absence of the truck 330."),
And to provide an alert or to implement actions based on the obstructed portion of the relevant area (Prokhorov: [0087] "In one or more arrangements, an action can be taken in response to determining that one or more detected objects in the external environment are located outside of a determined occupant viewable area [based on obstructed portion of relevant area]. For instance, the action can be presenting an alert within the vehicle 100 [providing an alert]. Alternatively, or in addition, the action can be causing a current driving maneuver of the vehicle 100 to be modified.").
Prokhorov fails to explicitly teach a processor configured to identify a specific intersection that the vehicle is approaching, to determine an intention of a driver of the vehicle to traverse a specific path through the specific intersection.
However, in the same field of endeavor, Mochizuki teaches a processor configured to identify a specific intersection that the vehicle is approaching, to determine an intention of a driver of the vehicle to traverse a specific path through the specific intersection (Mochizuki: [0006], [0067], and [0077] "In one aspect, the invention provides a method of operating a motor vehicle, comprising the steps of... determining a threat level [determining collision potential] according to the identified intersection; and controlling a collision warning system of the motor vehicle according to the threat level." Also, "In this case, a driver of motor vehicle 500 intends to turn left [intention of driver], as indicated by left turning indicator 502. Once the collision warning system receives an indication that the driver intends to turn left [specific path], the collision warning system may determine a set of potential intersections from the available intersection information."  Also, "Once a set of possible intersections has been determined, the collision warning system can proceed to identify one intersection from the set of potential intersections [identify a specific intersection] that corresponds to the intersection where the driver intends to turn [specific path through intersection].).
Prokhorov and Mochizuki are considered to be analogous to the claim invention because they are in the same field of mitigating risk of autonomous vehicles.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Prokhorov to incorporate the teachings of Mochizuki to identify a specific path and specific intersection of a vehicle because it provides the benefit of mitigating risk along the route the vehicle is traveling, which increases the safety of the vehicle, driver, and passengers. 
Regarding Claim 12, Prokhorov and Mochizuki remains as applied above in Claim 11, and further, Mochizuki teaches the processor is configured to determine the relevant area for a plurality of paths through a plurality of intersections, and the plurality of paths through the plurality of intersections include the specific path through the specific intersection (Mochizuki: [0060], [0065], and [0117] "In some embodiments, each node representing the location of an intersection, may be further associated with exit information that indicates possible directions for exiting the intersection [determine plurality of paths for plurality of intersections]. For example, in the current embodiment, second node 344, which represents the location of second intersection 304, may be further associated with exit information.”  Also, "In order to increase the effectiveness of a collision warning system, a motor vehicle can include provisions for identifying an intersection where a driver intends to turn. In some cases, a collision warning system can identify a set of potential intersections where a driver could possibly turn. Furthermore, a collision warning system can select an identified intersection from the set of potential intersections according to various operating parameters of the motor vehicle [specific path through specific intersection]."  Also, "During step 1812, ECU 120 may determine if there is an obstruction between the motor vehicle and the remote vehicle in the oncoming traffic lane [determine relevant area for path]. If there is no obstruction, ECU 120 may proceed to step 1806. Otherwise, ECU 120 may proceed to step 1814. During step 1814, ECU 120 may put the collision warning system in the enhanced alert mode, since there is a greater threat for collision in this situation.").  
16.	Regarding Claim 13, Prokhorov and Mochizuki remains as applied above in Claim 12, and further, Mochizuki teaches the processor is configured to identify the specific intersection that the vehicle is approaching by obtaining a location of the vehicle and referencing the location of the vehicle on a map that identifies the plurality of intersections (Mochizuki: [0032] and [0034] "In one embodiment, collision warning system 100 can be associated with navigation system 129. Generally, navigation system 129 can be any type of navigation system known in the art that is capable of using GPS based information to indicate a location for a vehicle [obtain location of vehicle] and/or to plot routes for a driver."  Also, "Using map database 111, additional road level information can be provided to a collision warning system for purposes of determining the locations of various roadway features such as intersection locations [referencing location of vehicle on a map, identify intersections].").   
17.	Regarding Claim 14, Prokhorov and Mochizuki remains as applied above in Claim 11, and further, Prokhorov teaches the processor is configured to determine the intention of the driver of the vehicle by obtaining a button or turn signal input of the driver (Prokhorov: [0077] "For instance, the signaling system 175 can provide information regarding the vehicle's presence, position, size, direction of travel, and/or the driver's intentions regarding direction and speed of travel [determine intention of driver]. For instance, the signaling system 175 can include headlights, taillights, brake lights, hazard lights and turn signal lights [turn signal input].").  
18.	Regarding Claim 15, Prokhorov and Mochizuki remains as applied above in Claim 11, and further, Prokhorov teaches the processor is configured to determine the intention of the driver of the vehicle by obtaining a location of the vehicle relative to routing information being provided to the driver (Prokhorov: [0078] "The vehicle 100 can include a navigation system 180. The navigation system 180 can include one or more mechanisms, devices, elements, components, systems, applications and/or combinations thereof, now known or later developed, configured to determine the geographic location of the vehicle 100 [obtaining location of vehicle] and/or to determine a travel route for the vehicle 100 [for intention of driver].").  
19.	Regarding Claim 16, Prokhorov and Mochizuki remains as applied above in Claim 11, and further, Prokhorov teaches the processor is configured to continuously update the obstructed portion of the relevant area using the detections of the one or more sensors (Prokhorov: [0090] and [0104] "In some arrangements, the identifying of the information critical area can be performed continuously or at any suitable interval."  Also, "As an example, responsive to determining that the detected obstructing object is moving unfavorably relative to the future planned driving maneuver of the vehicle 100, the implementation of the future planned driving can be delayed until the information critical area is located within at least one of the occupant viewable area and/or the sensor detection area [updating obstructed portion of relevant area]. For instance, the vehicle 100 can wait to implement the future planned driving until the obstructing object has moved a sufficient distance such that information critical area becomes located within at least one of the occupant viewable area and/or the sensor detection area [using detection of sensors].").  
20.	Regarding Claim 20, Prokhorov and Mochizuki remains as applied above in Claim 11, and further, Prokhorov teaches the actions include automatic braking (Prokhorov: [0084] and [0087] "The processor 110 and/or the autonomous driving module 120 can cause the vehicle 100 to accelerate (e.g., by increasing the supply of fuel provided to the engine), decelerate (e.g., by decreasing the supply of fuel to the engine and/or by applying brakes) and/or change direction (e.g., by turning the front two wheels). As used herein, “cause” or “causing” means to make, force, compel, direct, command, instruct, and/or enable an event or action to occur or at least be in a state where such event or action may occur, either in a direct or indirect manner.”  Also, "Alternatively or in addition, the action [alert/action] can be causing a current driving maneuver of the vehicle 100 to be modified [autonomous command including autonomous braking].").  
21.	Claims 7-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Prokhorov (US 20160221573 A1), in view of Mochizuki (US 20210188098 A1), and in further view of Galoogahi (US 20210200238 A1).
22.	Regarding Claim 7, Prokhorov and Mochizuki remains as applied above in Claim 1.
Prokhorov and Mochizuki fail to explicitly teach recording an entry of an object into the obstructed portion of the relevant area using the one or more sensors.
	However, in the same field of endeavor, Galoogahi teaches recording an entry of an object into the obstructed portion of the relevant area using the one or more sensors (Galoogahi: [0087] and [0132] "The perception module 402 identifies nearby physical objects using one or more sensors 121 [using sensors], e.g., as also shown in FIG. 1."  Also, "In this particular example, because vehicle 1606 became obscured at the entry to an intersection [entry of object in obscured portion in relevant area], extrapolation of its movement became uncertain enough for the associated track to be marked as stale due to the uncertainty of its trajectory. For example, vehicle 1606 could proceed through the intersection, remain stopped at the intersection or begin turning right at the intersection while vehicle 1606 is obscured. While vehicle obscuration is one reason for the system to lose track of an object other factors can also result in the inability of the object detection system to keep track of a particular object.").
Prokhorov, Mochizuki, and Galoogahi are considered to be analogous to the claim invention because they are in the same field of mitigating risk of autonomous vehicles.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Prokhorov and Mochizuki to incorporate the teachings of Galoogahi to determine a vehicle has entered an obstructed area because it provides the benefit of tracking objects that may be a risk to the vehicle.  By tracking objects that have entered an obstructed area, the vehicle can mitigate risk, which can increase the safety of the vehicle, driver, and passengers.
23.	Regarding Claim 8, Prokhorov, Mochizuki, and Galoogahi remains as applied above in Claim 7, and further, Galoogahi teaches labeling the object as a hidden object based on the one or more sensors not detecting an exit of the object from the obstructed portion of the relevant area (Galoogahi: [0136] "FIG. 17B shows an intermediate position of vehicles between the images illustrated in FIGS. 16A and 16B. In particular, FIG. 17B shows how vehicle 1602 can obscure vehicle 1606 from view as vehicle 1602 pulls farther forward of autonomous vehicle 1702. This type of object obscuration can be referred to as object occlusion [object labeled as hidden object]. As previously discussed, without a clear line of sight to vehicle 1606, the object detection system at this point can only guess as to what actions vehicle 1606 is taken while stopped [not detecting an exit from obstructed portion]. In FIG. 17C, vehicle 1602 no longer obscures a line of sight view of vehicle 1606 allowing the object detection system to reacquire vehicle 1606.").  
24.	Regarding Claim 9, Prokhorov, Mochizuki, and Galoogahi remains as applied above in Claim 8, and further, Prokhorov teaches the providing the alert includes indicating a presence of the hidden object (Prokhorov: [0087] "In one or more arrangements, an action can be taken in response to determining that one or more detected objects in the external environment are located outside of a determined occupant viewable area [presence of hidden object]. For instance, the action can be presenting an alert [alert to indicate] within the vehicle 100.").  
25.	Regarding Claim 17, Prokhorov and Mochizuki remains as applied above in Claim 11.
	Prokhorov and Mochizuki fails to explicitly teach the processor is further configured to record an entry of an object into the obstructed portion of the relevant area using the one or more sensors.  
	However, in the same field of endeavor, Galoogahi teaches the processor is further configured to record an entry of an object into the obstructed portion of the relevant area using the one or more sensors (Galoogahi: [0087] and [0132] "The perception module 402 identifies nearby physical objects using one or more sensors 121 [using sensors], e.g., as also shown in FIG. 1."  Also, "In this particular example, because vehicle 1606 became obscured at the entry to an intersection [entry of object in obscured portion in relevant area], extrapolation of its movement became uncertain enough for the associated track to be marked as stale due to the uncertainty of its trajectory. For example, vehicle 1606 could proceed through the intersection, remain stopped at the intersection or begin turning right at the intersection while vehicle 1606 is obscured. While vehicle obscuration is one reason for the system to lose track of an object other factors can also result in the inability of the object detection system to keep track of a particular object.").
Prokhorov, Mochizuki, and Galoogahi are considered to be analogous to the claim invention because they are in the same field of mitigating risk of autonomous vehicles.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Prokhorov and Mochizuki to incorporate the teachings of Galoogahi to determine a vehicle has entered an obstructed area because it provides the benefit of tracking objects that may be a risk to the vehicle.  By tracking objects that have entered an obstructed area, the vehicle can mitigate risk, which can increase the safety of the vehicle, driver, and passengers.
26.	Regarding Claim 18, Prokhorov, Mochizuki, and Galoogahi remains as applied above in Claim 17, and further, Galoogahi teaches the processor is further configured to label the object as a hidden object based on the one or more sensors not detecting an exit of the object from the obstructed portion of the relevant area (Galoogahi: [0136] "FIG. 17B shows an intermediate position of vehicles between the images illustrated in FIGS. 16A and 16B. In particular, FIG. 17B shows how vehicle 1602 can obscure vehicle 1606 from view as vehicle 1602 pulls farther forward of autonomous vehicle 1702. This type of object obscuration can be referred to as object occlusion [object labeled as hidden object]. As previously discussed, without a clear line of sight to vehicle 1606, the object detection system at this point can only guess as to what actions vehicle 1606 is taken while stopped [not detecting an exit from obstructed portion]. In FIG. 17C, vehicle 1602 no longer obscures a line of sight view of vehicle 1606 allowing the object detection system to reacquire vehicle 1606.").  
27.	Regarding Claim 19, Prokhorov, Mochizuki, and Galoogahi remains as applied above in Claim 18, and further, Prokhorov teaches the alert includes an indication of a presence of the hidden object (Prokhorov: [0087] "In one or more arrangements, an action can be taken in response to determining that one or more detected objects in the external environment are located outside of a determined occupant viewable area [presence of hidden object]. For instance, the action can be presenting an alert [alert to indicate] within the vehicle 100.").  

Prior Art
28.	The prior art made of record and not relied upon is considered pertinent, most relevant, to applicant's disclosure.
Choi (US 20200133282 A1)
Petroff (US 20210061269 A1)
Prokhorov (US 20160179093 A1)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T SILVA whose telephone number is (571)272-6506. The examiner can normally be reached Mon-Thurs, 7:00-4:30; Second Fri, 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/MICHAEL T SILVA/Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663